
	
		II
		111th CONGRESS
		2d Session
		S. 3551
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2010
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To provide a fully offset extension of emergency
		  unemployment insurance assistance, enhanced Medicaid FMAP reimbursements, and
		  summer employment for youth, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Fiscally Responsible Relief for
			 Our States Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Unemployment Insurance, Medicaid FMAP, and Summer
				Jobs
					Subtitle A—Unemployment insurance and other
				assistance
					Sec. 101. Extension of unemployment insurance
				provisions.
					Sec. 102. Coordination of emergency unemployment compensation
				with regular compensation.
					Subtitle B—Medicaid FMAP and Summer Jobs
					Sec. 111. Extension of ARRA increase in FMAP.
					Sec. 112. Summer employment for youth.
					TITLE II—Offsets
					Sec. 201. Use of stimulus funds to offset spending.
					Sec. 202. Sunset of temporary increase in benefits under the
				supplemental nutrition assistance program.
					Sec. 203. Elimination of advance refundability of earned income
				credit.
					Sec. 204. Treatment of certain drugs for computation of
				Medicaid AMP.
					Sec. 205. Rollovers from elective deferral plans to Roth
				designated accounts.
					Sec. 206. Participants in government section 457 plans allowed
				to treat elective deferrals as Roth contributions.
					Sec. 207. Rescinding unspent Federal funds.
					TITLE III—Budgetary provisions
					Sec. 301. Determination of budgetary effects.
				
			IUnemployment
			 Insurance, Medicaid FMAP, and Summer Jobs
			AUnemployment
			 insurance and other assistance
				101.Extension of
			 unemployment insurance provisions
					(a)In
			 general(1)Section 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended—
							(A)by striking June 2,
			 2010 each place it appears and inserting November 30,
			 2010;
							(B)in
			 the heading for subsection (b)(2), by striking june 2, 2010 and
			 inserting november 30,
			 2010; and
							(C)in subsection (b)(3), by striking
			 November 6, 2010 and inserting April 30,
			 2011.
							(2)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended—
							(A)by striking June 2,
			 2010 each place it appears and inserting December 1,
			 2010; and
							(B)in subsection (c), by striking
			 November 6, 2010 and inserting May 1,
			 2011.
							(3)Section 5 of the Unemployment
			 Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is
			 amended by striking November 6, 2010 and inserting April
			 30, 2011.
						(b)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended—
						(1)in subparagraph (D), by striking
			 and at the end; and
						(2)by inserting
			 after subparagraph (E) the following:
							
								(F)the amendments
				made by section 101(a)(1) of the Fiscally
				Responsible Relief for Our States Act of 2010;
				and
								.
						(c)Conditions for
			 receiving emergency unemployment compensationSection 4001(d)(2) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended,
			 in the matter preceding subparagraph (A), by inserting before shall
			 apply the following: (including terms and conditions relating to
			 availability for work, active search for work, and refusal to accept
			 work).
					(d)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Continuing Extension Act of 2010 (Public Law
			 111–157).
					102.Coordination of
			 emergency unemployment compensation with regular compensation
					(a)Certain
			 individuals not ineligible by reason of new entitlement to regular
			 benefitsSection 4002 of the Supplemental Appropriations Act,
			 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by adding at the end
			 the following:
						
							(g)Coordination of
				emergency unemployment compensation with regular compensation
								(1)If—
									(A)an individual has
				been determined to be entitled to emergency unemployment compensation with
				respect to a benefit year,
									(B)that benefit year
				has expired,
									(C)that individual
				has remaining entitlement to emergency unemployment compensation with respect
				to that benefit year, and
									(D)that individual
				would qualify for a new benefit year in which the weekly benefit amount of
				regular compensation is at least either $100 or 25 percent less than the
				individual’s weekly benefit amount in the benefit year referred to in
				subparagraph (A),
									then the
				State shall determine eligibility for compensation as provided in paragraph
				(2).(2)For individuals
				described in paragraph (1), the State shall determine whether the individual is
				to be paid emergency unemployment compensation or regular compensation for a
				week of unemployment using one of the following methods:
									(A)The State shall,
				if permitted by State law, establish a new benefit year, but defer the payment
				of regular compensation with respect to that new benefit year until exhaustion
				of all emergency unemployment compensation payable with respect to the benefit
				year referred to in paragraph (1)(A);
									(B)The State shall,
				if permitted by State law, defer the establishment of a new benefit year (which
				uses all the wages and employment which would have been used to establish a
				benefit year but for the application of this paragraph), until exhaustion of
				all emergency unemployment compensation payable with respect to the benefit
				year referred to in paragraph (1)(A);
									(C)The State shall
				pay, if permitted by State law—
										(i)regular
				compensation equal to the weekly benefit amount established under the new
				benefit year, and
										(ii)emergency
				unemployment compensation equal to the difference between that weekly benefit
				amount and the weekly benefit amount for the expired benefit year; or
										(D)The State shall
				determine rights to emergency unemployment compensation without regard to any
				rights to regular compensation if the individual elects to not file a claim for
				regular compensation under the new benefit
				year.
									.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 individuals whose benefit years, as described in section 4002(g)(1)(B) the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note), as amended by this section, expire after the date of enactment of this
			 Act.
					BMedicaid FMAP and
			 Summer Jobs
				111.Extension of
			 ARRA increase in FMAPSection
			 5001 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5)
			 is amended—
					(1)in subsection (a)(3), by striking
			 first calendar quarter and inserting first 3 calendar
			 quarters;
					(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
						(B)by adding at the
			 end the following:
							
								(3)Phase-down of
				general increase
									(A)Second quarter
				of fiscal year 2011For each State, for the second quarter of
				fiscal year 2011, the FMAP percentage increase for the State under paragraph
				(1) or (2) (as applicable) shall be 3.2 percentage points.
									(B)Third quarter
				of fiscal year 2011For each State, for the third quarter of
				fiscal year 2011, the FMAP percentage increase for the State under paragraph
				(1) or (2) (as applicable) shall be 1.2 percentage
				points.
									;
						(3)in subsection
			 (c)—
						(A)in paragraph
			 (2)(B), by striking July 1, 2010 and inserting January 1,
			 2011;
						(B)in paragraph
			 (3)(B)(i), by striking July 1, 2010 and inserting January
			 1, 2011 each place it appears; and
						(C)in paragraph (4)(C)(ii), by striking
			 the 3-consecutive-month period beginning with January 2010 and
			 inserting any 3-consecutive-month period that begins after December 2009
			 and ends before January 2011;
						(4)in subsection
			 (e), by adding at the end the following:
						
							Notwithstanding paragraph (5),
				effective for payments made on or after January 1, 2010, the increases in the
				FMAP for a State under this section shall apply to payments under title XIX of
				such Act that are attributable to expenditures for medical assistance provided
				to nonpregnant childless adults made eligible under a State plan under such
				title (including under any waiver under such title or under section 1115 of
				such Act (42 U.S.C. 1315)) who would have been eligible for child health
				assistance or other health benefits under eligibility standards in effect as of
				December 31, 2009, of a waiver of the State child health plan under the title
				XXI of such
				Act.;
					(5)in subsection
			 (g)—
						(A)in paragraph (1),
			 by striking September 30, 2011 and inserting March 31,
			 2012;
						(B)in paragraph (2), by inserting of
			 such Act after 1923; and
						(C)by adding at the
			 end the following:
							
								(3)Certification
				by chief executive officerNo
				additional Federal funds shall be paid to a State as a result of this section
				with respect to a calendar quarter occurring during the period beginning on
				January 1, 2011, and ending on June 30, 2011, unless, not later than 45 days
				after the date of enactment of this paragraph, the chief executive officer of
				the State certifies that the State will request and use such additional Federal
				funds.
								;
				and
						(6)in subsection
			 (h)(3), by striking December 31, 2010 and inserting June
			 30, 2011.
					112.Summer employment
			 for youthThere is
			 appropriated, out of any funds in the Treasury not otherwise appropriated, for
			 an additional amount for Department of Labor—Employment and Training
			 Administration—Training and Employment Services for activities under
			 the Workforce Investment Act of 1998 (WIA), $1,000,000,000 shall
			 be available for obligation on the date of enactment of this Act for grants to
			 States for youth activities, including summer employment for youth:
			 Provided, That no portion of such funds shall be reserved to
			 carry out section 127(b)(1)(A) of the WIA: Provided further,
			 That for purposes of section 127(b)(1)(C)(iv) of the WIA, funds available for
			 youth activities shall be allotted as if the total amount available for youth
			 activities in the fiscal year does not exceed $1,000,000,000: Provided
			 further, That with respect to the youth activities provided with such
			 funds, section 101(13)(A) of the WIA shall be applied by substituting
			 age 24 for age 21: Provided
			 further, That the work readiness performance indicator described in
			 section 136(b)(2)(A)(ii)(I) of the WIA shall be the only measure of performance
			 used to assess the effectiveness of summer employment for youth provided with
			 such funds: Provided further, That an amount that is not more
			 than 1 percent of such amount may be used for the administration, management,
			 and oversight of the programs, activities, and grants carried out with such
			 funds, including the evaluation of the use of such funds: Provided
			 further, That funds available under the preceding proviso, together
			 with funds described in section 801(a) of division A of the American Recovery
			 and reinvestment Act of 2009 (Public Law 111–5), and funds provided in such Act
			 under the heading Department of Labor–Departmental Management–Salaries
			 and Expenses, shall remain available for obligation through September
			 30, 2011.
				IIOffsets
			201.Use of stimulus
			 funds to offset spendingIn
			 order to offset the net increase in spending resulting from the provisions of,
			 and amendments made by, title I, the unobligated balance of each amount
			 appropriated or made available under division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) (other than under title X of such
			 division) is rescinded. Not later than 30 days after the date of enactment of
			 this Act, the Director of the Office of Management and Budget shall report to
			 each congressional committee the amounts so rescinded within the jurisdiction
			 of such committee.
			202.Sunset of
			 temporary increase in benefits under the supplemental nutrition assistance
			 programSection 101(a) of
			 title I of division A of Public Law 111–5 (123 Stat. 120) is amended—
				(1)in paragraph (1), by inserting before the
			 period, “, if the value of such benefits and block grants would thereby be
			 greater than in the absence of this subsection”; and
				(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)TerminationThe
				authority provided by this subsection shall terminate after May 31,
				2014.
						.
				203.Elimination of
			 advance refundability of earned income credit
				(a)In
			 generalThe following
			 provisions are repealed:
					(1)Section 3507 of the Internal Revenue Code
			 of 1986.
					(2)Subsection (g) of section 32 of such
			 Code.
					(3)Paragraph (7) of section 6051(a) of such
			 Code.
					(b)Conforming
			 amendments
					(1)Section 6012(a)
			 of such Code is amended by striking paragraph (8) and by redesignating
			 paragraph (9) as paragraph (8).
					(2)Section 6302 of
			 such Code is amended by striking subsection (i).
					(3)The table of
			 sections for chapter 25 of such Code is amended by striking the item relating
			 to section 3507.
					(c)Effective
			 dateThe repeals and amendments made by this section shall apply
			 to taxable years beginning after December 31, 2010.
				204.Treatment of certain drugs for computation
			 of Medicaid AMPEffective as
			 if included in the enactment of Public Law 111–148, section
			 1927(k)(1)(B)(i)(IV) of the Social Security Act (42 U.S.C.
			 1396r–8(k)(1)(B)(i)(IV)), as amended by section 2503(a)(2)(B) of Public Law
			 111–148 and section 1101(c)(2) of Public Law 111–152, is amended by adding at
			 the end the following: , unless the drug is an inhalation, infusion, or
			 injectable drug that is not dispensed through a retail community pharmacy;
			 and.
			205.Rollovers from
			 elective deferral plans to Roth designated accounts
				(a)In
			 generalSection 402A(c) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
					
						(4)Taxable
				rollovers to designated Roth accounts
							(A)In
				generalNotwithstanding
				sections 402(c), 403(b)(8), and 457(e)(16), in the case of any distribution to
				which this paragraph applies—
								(i)there shall be
				included in gross income any amount which would be includible were it not part
				of a qualified rollover contribution,
								(ii)section 72(t)
				shall not apply, and
								(iii)unless the
				taxpayer elects not to have this clause apply, any amount required to be
				included in gross income for any taxable year beginning in 2010 by reason of
				this paragraph shall be so included ratably over the 2-taxable-year period
				beginning with the first taxable year beginning in 2011.
								Any election under clause (iii)
				for any distributions during a taxable year may not be changed after the due
				date for such taxable year.(B)Distributions
				to which paragraph appliesIn the case of an applicable
				retirement plan which includes a qualified Roth contribution program, this
				paragraph shall apply to a distribution from such plan other than from a
				designated Roth account which is contributed in a qualified rollover
				contribution to the designated Roth account maintained under such plan for the
				benefit of the individual to whom the distribution is made.
							(C)Other
				rulesThe rules of subparagraphs (D), (E), and (F) of section
				408A(d)(3) (as in effect for taxable years beginning after 2009) shall apply
				for purposes of this
				paragraph.
							.
				206.Participants
			 in government section 457 plans allowed to treat elective deferrals as Roth
			 contributions
				(a)In
			 generalSection 402A(e)(1) of the Internal Revenue Code of 1986
			 (defining applicable retirement plan) is amended by striking and
			 at the end of subparagraph (A), by striking the period at the end of
			 subparagraph (B) and inserting , and, and by adding at the end
			 the following:
					
						(C)an eligible
				deferred compensation plan (as defined in section 457(b)) of an eligible
				employer described in section
				457(e)(1)(A).
						.
				(b)Elective
			 deferralsSection 402A(e)(2) of such Code (defining elective
			 deferral) is amended to read as follows:
					
						(2)Elective
				deferralThe term elective deferral means—
							(A)any elective
				deferral described in subparagraph (A) or (C) of section 402(g)(3), and
							(B)any elective
				deferral of compensation by an individual under an eligible deferred
				compensation plan (as defined in section 457(b)) of an eligible employer
				described in section
				457(e)(1)(A).
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				207.Rescinding
			 unspent Federal funds
				(a)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated Federal funds, $4,000,000,000 in appropriated
			 discretionary unexpired funds are rescinded.
				(b)ImplementationNot
			 later than 60 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall—
					(1)identify the
			 accounts and amounts rescinded to implement subsection (a); and
					(2)submit a report
			 to the Secretary of the Treasury and Congress of the accounts and amounts
			 identified under paragraph (1) for rescission.
					(c)ExceptionThis
			 section shall not apply to the unobligated Federal funds of the Department of
			 Defense or the Department of Veterans Affairs.
				IIIBudgetary
			 provisions
			301.Determination of budgetary effects
				(a)In generalThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
				(b)Emergency
			 Designation for Congressional EnforcementIn the House of
			 Representatives, this Act is designated as an emergency for purposes of
			 pay-as-you-go principles. In the Senate, this Act is designated as an emergency
			 requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the
			 concurrent resolution on the budget for fiscal year 2010.
				(c)Emergency
			 Designation for Statutory PAYGOThis Act is designated as an
			 emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go
			 Act of 2010 (Public Law 111–139; 2 U.S.C. 933(g)). 
			 
				
